Mr. Justice Wole
delivered the opinion of the court.
This is an appeal from an order of the District Court of Ponce dismissing the application of the appellant for a writ of habeas corpus. The appellant alleges that his imprisonment is illegal:
First. Because his commitment did not follow the precepts of section 327 of the Code of Criminal Procedure, and
Second. Because the sentence of the court imposed an imprisonment of one hundred days in default of the payment of a hundred dollars fine. The sentence was for three months’ imprisonment, and a hundred days additional, equivalent to a fine of $100. The fine was the punishment, and while the sentence was defective in fixing a term of one hundred days as the alternative, this defect will not avoid the fine or the amount of time that the prisoner may legally suffer thereunder. To this effect it is the opinion of this court in the case *473of José Avila Alicea, decided on the 21st day of October, 1903, and therefore the opinion of the judge of the District Court of Ponce in this respect was well grounded. The prisoner has not served the ninety days which was the maximum alternative penalty.
However, the- imprisonment is illegal because the commitment fails to follow the precepts of section 327 above cited. The terms of the law plainly require a certified copy of the .sentence and for the reasons given in the opinion of this court in the case ex parte Justo Aranmmendi, dated May 18th, 1905, the prisoner cannot be held under the commitment presented.

Reversed.

Chief Justice Quiñones and Justices Hernández, Higueras .and MacLeary concurred.